ORDER
Respondent pled guilty to willful failure to file a state income tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1998). The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension *386pursuant to Rule 17, RLDE, Rule 413, SCACR. Respondent consents to interim suspension.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law in this State until further order of this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT